Citation Nr: 0934385	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  96-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1310 (West 2002) based 
on the theory that Posttraumatic Stress Disorder (PTSD) was a 
contributory cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to October 
1967.  He died in March 1995.  The appellant is his surviving 
spouse. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The issue of service connection for the cause of the 
Veteran's death was denied by the Board in an April 1998 
decision.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in June 2000, the Court affirmed in 
part, vacated, and remanded the Board's decision.  The Court 
affirmed that part of the April 1998 decision that denied DIC 
under the provisions of 38 U.S.C.A. § 1310 based on the 
Veteran's service-connected disabilities.  The remainder of 
the April 1998 decision was vacated and remanded for 
consideration of DIC under 38 U.S.C.A. § 1310 based on the 
theory that PTSD, not service-connected at the time of his 
death, contributed to the Veteran's demise.  Also held to be 
for consideration was the issue of service connection for 
PTSD for the purpose of accrued benefits.  In February 2001, 
the Board remanded the case to the AOJ (Agency of Original 
Jurisdiction) for additional development and readjudication.  
The Board denied the accrued benefits claim and the issue of 
service connection for the cause of the Veteran's death in an 
August 2003 decision.  The appellant's representative filed a 
motion for reconsideration which was denied by a November 
2003 letter.  The appellant appealed the Board's August 2003 
decision to the Court.  In that litigation, a Joint Motion 
for Remand was filed by the appellant and the VA General 
Counsel, averring that remand was required on the basis that 
the appellant did not receive proper VCAA notice and that she 
did not receive a copy of a medical opinion as requested by 
her representative.  In an Order of May 2005, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the joint motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.  During 
November 2005, the Board remanded the case to the AOJ (Agency 
of Original Jurisdiction) for additional development and 
readjudication.  During July 2006, the Board again remanded 
the claim of entitlement to service connection for the cause 
of the Veteran's death to the AOJ (Agency of Original 
Jurisdiction) for additional development and readjudication 
and denied the claim for accrued benefits.  The Board again 
denied the issue of service connection for the cause of the 
Veteran's death in an August 2008 decision.  The appellant's 
representative filed a motion for reconsideration dated 
August 2008.  The Board remanded the claim again during 
February 2009.  The case has once again been returned to the 
Board for further appellate adjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As indicated in the February 2009 Board remand, the 
appellant, through her representative, claims that she and 
her representative were not provided a 90-day letter when the 
AMC again certified her appeal to the Board, pursuant to 28 
C.F.R. § 20.1304(a).  The Board remanded so that such letter 
should be sent to the appellant and her representative and 
that such would be noted in the claims file.  There is no 
indication in the claims file that such letter was sent.

The Board's February 2009 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
order was not fully complied with.  Thus, the RO/AMC is 
required to conduct the development requested by the Board in 
order for the Veteran's claim to be fully and fairly 
adjudicated.  


Accordingly, the case is REMANDED for the following action:

The appellant and her representative 
should be furnished a supplemental 
statement of the case, considering all 
evidence received thus far, and given the 
opportunity to respond thereto.  The RO 
should send the appellant and her 
representative an additional 90-day letter 
and then should specifically indicate in 
the claims file that there has been 
issuance of a 90-day letter to both the 
appellant and her representative.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



